Exhibit 10.37

Non-Employee Director Compensation Summary

In 2007, our non-employee directors will receive an annual retainer. In addition
to this retainer, non-employee directors will receive a fee for each regularly
scheduled board meeting attended in person, an annual fee for each committee on
which the non-employee director serves and a fee for each committee the
non-employee director chairs. The table below sets forth the annual retainer,
per board meeting fees, annual committee meeting fees and fees per committee
chaired which will be paid to our non-employee directors in 2007:

 

 

2007 Annual
Retainer(1)

 

Fee Per Board
 Meeting Attended

 

Annual Fee Per
Committee
Served

 

Annual Fee Per
Committee
Chaired

 

Peter Barnett

 

$

15,000

 

$

2,000

 

$

3,000

 

$

10,000

 

Robert Black

 

$

15,000

 

$

2,000

 

$

3,000

 

$

5,000

 

James Daverman

 

$

22,500

 

$

3,000

 

$

3,000

 

—

 

Robert Easton

 

$

15,000

 

$

2,000

 

$

3,000

 

—

 

James O’Shea

 

$

15,000

 

$

2,000

 

—

 

$

5,000

 

Robert A. Beardsley

 

$

15,000

 

$

2,000

 

$

3,000

 

—

 

George M. Lasezkay

 

$

15,000

 

$

2,000

 

$

3,000

 

—

 

--------------------------------------------------------------------------------

(1)             In addition, we provide reimbursement to directors for
reasonable and necessary expenses incurred in connection with attendance at
meetings of the Board of Directors and other Company business.

Upon re-election at our annual meetings of stockholders, each non-employee
director shall automatically be granted an option to purchase 12,000 shares of
our common stock, with the exception of Mr. Daverman who shall be granted an
option to purchase 18,000 shares of our common stock, at an exercise price per
share equal to the then current fair market value per share. All such options
shall become exercisable in four equal annual installments commencing one year
after the date of grant, provided that the optionee then remains a director.

Each new non-employee director is automatically granted an option to purchase
25,000 shares of common stock, at an exercise price per share equal to the then
current fair market value per share. All such options shall become exercisable
in five equal annual installments commencing one year after the date of grant,
provided that the optionee then remains a director. The right to exercise annual
installments of options will be reduced proportionately based on the optionee’s
actual attendance at meetings of the Board of Directors if the optionee fails to
attend at least 75% of the meetings of the Board of Directors held in any
calendar year.

 


--------------------------------------------------------------------------------